— Order, Supreme Court, New York County (Phyllis GangelJacob, J.), entered on or about April 10, 1990, which dismissed petitioner’s CPLR article 78 proceeding, unanimously affirmed, without costs.
The mother of the subject child surrendered it for adoption, expressly requesting that her own mother, petitioner, not be given custody or guardianship of the child. Petitioner has nevertheless expressed a strong interest in adopting her grandson, has attempted to intervene in the adoption, and presently challenges the adoption, which has already proceeded. Any constitutional claim is resolved by Matter of Peter L. (59 NY2d 513), which expressly ruled that members of an extended family of a child surrendered for adoption have no special right to custody of the child which permits them to override a decision by an authorized agency. Further, any constitutional claim would have depended upon factual issues which should have been reviewed administratively (Matter of Dozier v New York City, 130 AD2d 128, 134-135). Since petitioner failed to request a hearing under Social Services Law § 372-e (4), she has failed to exhaust her administrative remedies. Accordingly, we affirm the order below dismissing the petition. Concur—-Sullivan, J. P., Carro, Ellerin, Wallach and Ross, JJ.